Name: 2009/932/EC: Council Decision of 30Ã November 2009 appointing one Italian member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2009-12-11

 11.12.2009 EN Official Journal of the European Union L 325/3 COUNCIL DECISION of 30 November 2009 appointing one Italian member of the Committee of the Regions (2009/932/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Piero MARRAZZO, HAS DECIDED AS FOLLOWS: Article 1 The following is hereby appointed to the Committee of the Regions as a member for the remainder of the current term of office, which runs until 25 January 2010: Mr Massimo PINESCHI, Consigliere regionale, Regione Lazio Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 30 November 2009. For the Council The President B. ASK (1) OJ L 56, 25.2.2006, p. 75.